DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments, filed 8 December 2021, have overcome the prior objections and rejections made in the Non-Final Office Action mailed 22 September 2021.
Accordingly, there are no outstanding objections or rejections and this application is passed to issue.

Reasons for Allowance
Claims 1-3 and 5-12 are allowed.
The following is an Examiner's statement of reasons for allowance:
With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of independent claim 1 with particular attention to the limitations of a cemented carbide having a ratio Nt/Na of 0.9 or more, where Na represents a total number of the WC/WC interfaces and Nt represents the number of WC/WC interfaces having the distance X of 1 nm or more and 5 nm or less and having therein an atomic percentage of Co higher than an average value of atomic percentages of Co in the tungsten carbide particles + 2 at%.


	

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738